PER CURIAM.
The Florida Bar petitions this Court to amend bylaws 2-4.5 and 2-4.6 of the Rules Regulating the Florida Bar. We have jurisdiction pursuant to article V, section 15 of the Florida Constitution.
The amendments requested by The Florida Bar shorten the eight-month election schedule for the office of president-elect of The Florida Bar to allow for only a four-month campaign. The proposed amendments were published in The Florida Bar News on February 1, 1996, so as to afford interested parties an opportunity to file comments. No comments were filed.
Upon consideration, we adopt the proposed amendments to the bylaws as reflected in the appendix to this opinion. Underscoring indicates new language; strike-through type indicates deletions. These amendments shall take effect upon the release of this opinion. Accordingly, the next campaign for the office of president-elect of The Florida Bar will commence on November 15, 1996. No motion for rehearing will be entertained.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.
APPENDIX
BYLAW 2-4.5 NOMINATIONS
FOR PRESIDENT-ELECT
(a) Nominations. Any member of The Florida Bar in good standing may be nominated as a candidate for president-elect by petition signed by not fewer than 1 percent of the members of The Florida Bar in good standing. Such nominating petitions shall be filed with the executive director at the headquarters office on or after May November 15 and on or before 5:00 p.m., eastern time, June December 15 of the year in which preceding the election is to be held. Nominees shall endorse their written acceptance upon such petition. In the event that no member of The Florida Bar in good standing shall be nominated, the board of governors shall thereafter nominate at least 1 candidate for the office of president-elect.
No mailings or solicitations shall be made prior to April November 15 for the purposes of seeking support for the nomination of a candidate to the office of president-elect.
(b) Campaigns. Campaigns for the office of president-elect may shall not be conducted only in the same-year in which the election-is to be held and electioneering or campaign activities may shall not commence until April 45 November 15 and shall end on November 24 March 21. In the event of a runoff election, such activities may continue until Be-cember 21 April 22.
The board of governors of The Florida Bar is hereby authorized to adopt standing policies that govern the conduct of candidates, which shall include creation of a committee to oversee the conduct of such candidates and promulgation of sanctions for failure to comply with these rules or the policies adopted by authority hereof.
BYLAW 2-4.6 ELECTION OF
PRESIDENT-ELECT
The members of The Florida Bar in good standing shall elect annually a president-elect, who shall become president at the conclusion of the annual meeting following the term as president-elect.
*517Only those members who are members in good standing as of Qctober-45 February 15 are eligible to vote in the initial election. If a runoff election is necessary, only those members who are members in good standing as of November-15 March 15 are eligible to vote in the runoff election.
Ballots for election of president-elect shall be mailed on November 1 or before March 1 to each eligible member of The Florida Bar. Ballots shall be mailed to the member’s record bar address. The names of the candidates for the office of president-elect shall be printed on the ballot in alphabetical order. Only those ballots received by The Florida Bar or its representative prior to midnight, eastern time, November 21 March 21 shall be counted.
Immediately after November-21 March 21, the executive director and the elerk-of- the Supreme-Court-of Florida shall canvass and tabulate the ballots received prior to midnight, eastern time, November 21 March 21, and shall certify the results of the election, and file such certificate with the clerk of the
Supreme Court of Florida. The candidate who receives the majority of the votes cast shall be declared elected.
In the event no candidate receives a majority of the votes cast, a runoff election between the 2 candidates receiving the highest number of votes shall be held. Ballots for the runoff election shall be mailed on December-! or before April 1 to each eligible member of The Florida Bar. The runoff ballots shall be mailed to the member’s record bar address. The names of the runoff candidates shall be printed on the ballot in alphabetical order. Only ballots received by The Florida Bar or its representative prior to midnight, eastern time, December 21 April 22 shall be counted.
Immediately after December 21 April 22, the executive director and-the-clerk of the Supreme Court of Florida shall canvass and tabulate the ballots received prior to midnight, eastern time, December 21 April 22, and certify the results, and file such certificate with the clerk of the Supreme Court of Florida. The runoff candidate receiving a majority of the votes cast shall be declared elected.
The executive director shall furnish the results of the election to the officers and members of the board of governors of The Florida Bar, as well as to the candidates and, upon request, to any other interested person.